Citation Nr: 1020323	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-30 959	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected 
residuals of a fracture of the pelvis and chronic low back 
strain.

2.  Entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected 
residuals of a fracture of the pelvis and chronic low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active military service from September 
1965 to September 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to service 
connection for right hip and right leg disorders, to include 
as secondary to service-connected chronic low back strain.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in June 2008; a transcript of 
that hearing is of record.

In June 2008 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in June 2008 that is 
included in the record.  The Board previously accepted this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007).

In October 2008 the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) for additional 
development.  

In February 2010 the Veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in April 
2010 that is included in the record.  The Board accepts this 
evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
are applicable to this matter.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id. at 271.  Thus, 
while the Board regrets the additional delay in this case, 
the case must be returned to the AMC/RO to provide the 
Veteran with an additional VA examination and opinion.

In October 2008 the Board remanded the claim to provide the 
Veteran with a VA orthopedic examination to determine the 
etiology of his claimed right hip and right leg disorders, to 
included whether his claimed disorders were either directly 
related to an in-service injury in 1967 or whether they were 
caused or aggravated by his service-connected residuals of a 
fracture of the pelvis and chronic low back strain.  
Unfortunately, June 2009 VA medical opinion is inadequate.  
The orthopedic physician opined that the Veteran's current 
orthopedic problems were less likely as not caused by the in-
service injury in 1967.  The physician's reasoning was that 
the Veteran had a normal examination and x-ray of the spine 
and pelvis on VA examination in 1978 and later presented with 
intermittent limp and back pain through the past years.  The 
opinion fails to fully address the issues of direct 
causation, secondary causation, or aggravation.  Therefore, 
the claims must be remanded to the AMC/RO to provide the 
Veteran with another VA examination and opinion.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a non-service-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

The Board points out that service treatment records include 
complaints of radiating right leg pain in November 1966 and 
in July 1968, before and after the November 1967 accident in 
which he was pinned between the fork lift and another vehicle 
and sustained fractures to the right and left pubic bones.  
Post-service records also show that he complained of 
radiation down both legs during a November 1978 VA 
examination and was shown to have sclerotic changes of the 
sacroiliac joints beginning in April 1990.  The examining 
physician should carefully review the entire claims folder to 
determine whether the Veteran has a current right leg and/or 
right hip disability that is directly related to events or 
injuries in service or that was caused or aggravated by 
service connected low back or pelvis disabilities.


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the Veteran 
and obtain the names and addresses of 
all medical care providers, VA and non-
VA that treated him for his claimed 
right hip and right leg disorders.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.	After any additional records are received 
or determined to be unavailable, the 
AMC/RO should arrange for the Veteran to 
undergo an appropriate VA examination (to 
include a VA orthopedic and/or 
neurological examination) by the same 
physician who conducted the June 2009 
examination, or by a different physician 
if the previous examiner is unavailable, 
to determine the current nature and 
etiology of the Veteran's claimed right 
hip and right leg disorders.  The 
Veteran's entire claims file and a copy 
of this remand must be made available to 
the examining physician for review in 
this case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Following a review of the claims folder 
and an examination of the Veteran, the 
physician is to list any diagnosed right 
hip and right leg disorders and state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's right hip and right leg 
disorders are either (a) directly related 
to events or injuries in military 
service, or (b) are caused or aggravated 
by his service-connected residuals of a 
fracture of the pelvis and chronic low 
back strain.  Sustainable reasons and 
bases (an articulated medical rationale) 
must be included with the opinions.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


